J-A12031-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TIMOTHY PAUL WESLEY                        :
                                               :
                       Appellant               :   No. 266 WDA 2019


       Appeal from the Judgment of Sentence Entered January 16, 2019,
              in the Court of Common Pleas of Allegheny County,
            Criminal Division at No(s): CP-02-CR-0014490-2013.


BEFORE:      KUNSELMAN, J., KING, J., and COLINS, J.*

JUDGMENT ORDER BY KUNSELMAN, J.:                          FILED JULY 22, 2020

        Timothy Paul Wesley appeals from his judgment of sentence after the

court below (“VOP court”) revoked his probation.

        In its 1925(a) opinion, the VOP court requested that the judgment of

sentence be vacated. Specifically, the VOP court agrees with Wesley that it

improperly admitted progress reports and notes from a Tennessee probation

officer, who was not present in court, as evidence of Wesley’s violation of his

probation.    Such hearsay evidence, without good cause shown, precluded

Wesley from confronting the Tennessee probation officer, and should not have

been admitted.       See generally Commonwealth v. Allhouse, 969 A.2d
1236, 1241 (Pa. Super. 2009). Furthermore, this error was not harmless since


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A12031-20



this was the only evidence offered to establish that Wesley violated the terms

of his probation.

      Additionally, Wesley’s challenge to his sentence, based upon the VOP

court’s failure to determine his eligibility for RRRI, is moot.

      The Commonwealth agrees with Wesley and the VOP court.

      Judgment of sentence vacated. Case remanded for new VOP hearing.

      Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/22/2020




                                      -2-
J-A12031-20




              -3-